DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments, see Remarks, filed on March 10, 2022, with respect to the rejection(s) of claim(s) 1 and 12 under 35 USC 102 have been fully considered and are persuasive in light of the amendment to the claims. However, a new ground(s) of rejection is made in view of a prior art submitted on Jan. 20, 2022, as discussed below.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (US 2020/0245200) in view of  R2-1810067 (part of IDS submitted by applicant, “Ericsson”).
Claim 1.

	selecting a first uplink from at least two uplinks (normal uplink and supplementary uplink) to perform random access; and
selecting a second uplink from the at least two uplinks to perform random access when random access using the first uplink cannot occur (paragraph [0308] describes selecting the supplementary uplink when the normal link is found not usable),
wherein the at least two uplinks are communications links between the terminal device and a first network device (a target cell),
	wherein the first network device and the terminal device are located in a same cell,
wherein the first uplink is a normal uplink (NUL), and
wherein the second uplink is a supplementary uplink (SUL).
Xiong et al fails to disclose starting to perform random access using the first uplink;
determining that performing random access using the first uplink fails when a prestored condition fails and performing random access using the second uplink.
Ericsson teaches starting a random access using the NUL and, when the coverage is degraded, performing a random access using the second uplink SUL. 
Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to perform a random access on the second uplink, i.e., SUL, when the performance fails on the first uplink, i.e., NUL in the method of Xiong et al for the purpose of dynamically selecting an uplink carrier as taught by Ericsson.

	Claim 12. 

a transceiver (501) configured to receive and transmit data; and
 a processor (503) coupled to the transceiver and configured to:
	select a first uplink from at least two uplinks (normal uplink and supplementary uplink) to perform random access; and
select a second uplink from the at least two uplinks to perform random access when random access using the first uplink cannot occur (paragraph [0308] describes selecting the supplementary uplink when the normal link is found not usable),
wherein the at least two uplinks are communications links between the terminal device and a first network device (a target cell),
	wherein the first network device and the terminal device are located in a same cell,
wherein the first uplink is a normal uplink (NUL), and
wherein the second uplink is a supplementary uplink (SUL).
Xiong et al fails to disclose starting to perform random access using the first uplink;
determining that performing random access using the first uplink fails when a prestored condition fails and performing random access using the second uplink.
Ericsson teaches starting a random access using the NUL and, when the coverage is degraded, performing a random access using the second uplink SUL. 
Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to perform a random access on the second uplink, i.e., SUL, when the performance fails on the first uplink, i.e., NUL in the device of Xiong et al for the purpose of dynamically selecting an uplink carrier as taught by Ericsson.

Allowable Subject Matter
4.	Claims 2-9,13-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632